This case originated by complaint filed in the police court of the city of McAlester, J. Read Moore, police judge, wherein plaintiff in error was charged with selling a half pint of whisky. From a conviction there had an appeal was taken to the county court of Pittsburg county. Upon a trial there had the jury returned a verdict of guilty and assessed the punishment at a fine of one hundred dollars and confinement in the city jail at McAlester for thirty days. Judgment was entered in accordance with the verdict and an appeal was perfected by filing in this court on June 15, 1911, a petition in error with case-made. No briefs have been filed and when the case was this day called on the regular assignment of the term no appearance was made on behalf of the plaintiff in error. It is evident that the appeal has been abandoned. The appeal is therefore dismissed and the cause remanded to the county court of Pittsburg county. *Page 718